Citation Nr: 1224884	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left kidney disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March to October 1955. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. By that rating action, the RO denied service connection for a left kidney disorder.  The Veteran appealed this rating action to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran's left kidney disorder was first manifested many years after service separation and it is not related to a disease or injury in service. 


CONCLUSION OF LAW

A left kidney disorder was not incurred in or aggravated during active military service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

(i) Duty to Notify

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In a September 2008 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of entitlement to service connection for a left kidney disorder. 

The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited service connection claim. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via the above-cited September 2008 letter, notice was provided to the Veteran prior to the appealed December 2008 rating action.  Id.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim (those five elements include: veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the September 2008 letter, the RO informed the Veteran of the Dingess elements.  Dingess, supra. 

(ii) Duty to Assist

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection claim on appeal. 

The Veteran's service treatment records (STRs) for his period of active military service, to include alleged in-service hospitalization records from Chanute Air Force Base (AFB) from June 1, to June 30, 1955, have not been located, and there are Formal Findings of Unavailability on file.  (See October 2008, October 2009 and February 2010 Formal Findings of Unavailability).  In addition, the law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody)." 

Here, via a September 2008 letter to the Veteran, the RO enclosed NA Form 13055 in order to allow a thorough search for his service treatment records (STRs).  The Veteran was advised that he should provide the dates(s) of treatment, preferably at least the month and year. On a September 2008 VCAA Notice Response Form, the Veteran indicated that he did not have any other information or evidence to give VA to substantiate his claim.  He requested that VA decide his claim as soon as possible.  In a November 2008 letter to the Veteran, the RO informed the Veteran that they had requested his STRs from the National Personnel Records Center (NPRC), but that agency had not been able to locate them.  

The RO once again requested that the Veteran provide any STRs in his possession within 10 days from the date of the letter, or his claim would be decided on the evidence of record.  In a handwritten statement to VA, received by the RO in January 2009, the Veteran related that he had received post-service treatment from a private hospital in Lincoln, Illinois and that he had been hospitalized for a kidney condition during military service in 1953 at Chanute, AFB.  In a June 2009 letter to the Veteran, the RO requested that the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information to VA, for the private hospital in Lincoln, Illinois where he had received post-service treatment for his kidney condition.  The RO also requested that he provide the exact dates of his surgery (within 3 months) at Chanute, AFB during his period of active military service.  In January 2010, the NPRC indicated that a search for active duty inpatient clinical records for the Veteran from Chanute, AFB for the period from June 1, to June 30, 1955 were negative.  The Board notes that the Veteran was not enrolled in the military in 1953, the calendar year that he alleged that he had undergone kidney surgery.  Overall, the Board finds that the RO informed the Veteran of potential alternative sources of information that could substantiate his service connection claims via the above-cited letters.  Dixon, supra. 

The Veteran's post-service VA and private treatment reports, as well as statements from the Veteran, have been obtained and associated with the claims file. 

The Veteran has not been afforded a VA examination with an opinion to determine the etiology of any currently present left kidney disorder.  However, and as will be explained in more detail in the analysis below, no medical professional has suggested that this disability could be related to his period of active military service. The record indicates that the first symptoms of any left kidney disorder occurred many years after the Veteran's separation from active duty service in October 1955, and there is no competent medical evidence that it may be associated with active service.  Therefore, the Board finds that remanding the case for the procurement of a medical opinion would serve no useful purpose and would only result in further delay.  See Bernard v. Brown, supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

II. Laws and Regulations

(i) Service Connection-general criteria 

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

(ii) Presumptive Service Connection-criteria 

Service connection may also be granted for certain chronic diseases, such as nephritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

III. Merits Analysis

The Veteran seeks service connection for a left kidney disorder.  He contends that his current left kidney disorder is the result of a faulty in-service surgery to his right kidney at Chanute AFB in June 1955.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in October 2009, and VA Form 9, Veteran's Substantive Appeal, received by the RO in April 2010).  The Veteran maintains that he does not have any STRs in his possession and that many of the private physicians from whom he had sought treatment for his kidneys after military service are deceased and their records are unavailable.  (See Veteran's letters to VA, received by the RO in January and October 2009).

The threshold question to be answered is whether the Veteran currently has a left kidney disorder.  The post-service private medical evidence of record discloses that the Veteran was diagnosed with transitional cell carcinoma of the bladder, prostate and ureter in December 2003.  He underwent a radical cystoprostatectomy with pelvic node dissection, ileal conduit urinary diversion, and nephroureterectomy of the right kidney (italics added for emphasis).  (See December 2003 report, prepared by the Springfield Clinic.)  In October 2005, the Veteran was found to have "stable left hydronephrosis."  (See October 2005 report, prepared by the Springfield Clinic).  The Veteran has also been diagnosed as having chronic kidney disease, stage III and severe renal insufficiency.  (See June 2008 and March 2009 treatment reports, prepared by the Springfield Clinic and Abraham Lincoln Memorial Hospital, respectively).  Thus, the crux of the Veteran's claim for service connection for a left kidney disorder hinges on whether there is competent evidence of record linking this disability to the Veteran's period of active military service.  The Board finds that because the preponderance of the competent evidence of record does not establish an etiological link between any currently diagnosed left kidney disorder and military service, the claim will be denied. 

In this case, no medical professional has linked the Veteran's left kidney disorder, currently diagnosed as chronic kidney disease, stage III and severe renal insufficiency, to his period of active duty military service.  A June 2008 report, prepared by D. C., M. D., reflects that he had treated the Veteran for a multitude of  medical problems for the previous 20 years.  Dr. D. C. indicated that over the previous five (5) years, the Veteran had developed carcinoma of the genitourinary tract that had required removal of the bladder, ureters, prostate, and placement of an urostomy bag.  Dr. D. C. reported that the Veteran had a history of having undergone surgery in 1953 while he was in the service to remove infected material from his "left kidney."  Dr. D. C. opined that the in-service surgery to the left kidney "may have predisposed him in some way to developing his current problems with cancer.  Exact etiology is unclear."  (see June 2008 report, prepared by D. C., M. D.). 

The Board finds Dr. D. C.'s June 2008 opinion to be of minimal probative value for the following reasons.  First, Dr. D. C.'s opinion discusses the etiology of the Veteran's current (bladder, prostate and ureter) cancers, not his left kidney disease.  Second, even if Dr. D. C.'s opinion discussed the etiology of the Veteran's left kidney disease, which it does not, it is based on an inaccurate factual premise, namely that the Veteran underwent surgery to his left kidney in 1953.  The Veteran was not enrolled in the military in 1953.  In addition, the NPRC was unable to verify that the Veteran had undergone surgery to his left kidney at Chanute AFB in June 1955.  The Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not constitute competent medical evidence merely because the transcriber is a health care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, Dr. D. C.'s opinion is equivocal and was provided without any supporting rationale.  Dr. D. C. states that the in-service surgery to the left kidney "may have predisposed him in some way to developing his current problems with cancer."  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for a grant of service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Overall, the Board finds that Dr. D. C.'s June 2008 opinion does not address the etiology of the Veteran's left kidney disorder, but rather his cancers of the ureter, prostate and bladder and even if it did, it is not probative evidence for the foregoing reasons.  There is no other opinion, private or VA, that is supportive of the Veteran's claim for service connection for a left kidney disorder.

The Veteran has expressed his belief that his current left kidney disorder is related to an in-service surgery on his right kidney.  However, as a lay person, he lacks the expertise to say that this disability was caused by any in-service surgery, as opposed to some other cause.  It would require medical expertise to evaluate the left kidney, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011). 

Although the Veteran has received treatment by medical professionals for his left kidney disorder, none have adequately attributed it to an in-service surgery on his right kidney, as he alleged.  Rather, the probative medical evidence of record reflects that the Veteran's left kidney disorder began many years after service discharge in October 1955.  The absence of any clinical evidence for decades after service weights the evidence against a finding that the Veteran's left kidney disorder was present in service or in the year immediately thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of the absence of any medical evidence of a left kidney disorder during military service or within one year of service discharge, service connection is not warranted on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a left kidney disorder.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a left kidney disorder must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left kidney disorder is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


